Title: From John Adams to C. W. F. Dumas, 16 April 1783
From: Adams, John
To: Dumas, C. W. F.


Sir
Paris April 16. 1783

In Answer to the Inquiry of Mr Fagel you will please to inform him that the Letters of Credence of Mr Van Berckell should be addressed “To the United States of America in Congress assembled”
“Friends and Allies.”
The King of France indeed has added the Word “great.” “great Friends and Allies.”— But I think it would be much better to leave out the Word great and all other Epithets.— Congress have never assumed any other Style, and I hope they never will assume or receive any other.
I have the Honour to be sir your / respectfull and obedient servant
John Adams

